Exhibit 10.2

 

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (this “Agreement”) is made and entered into as of
August 9, 2016, by and between Portlogic Systems Inc., a Nevada corporation with
an address of 2 Toronto Street, Suite 209, Toronto, Ontario, M5C 2B5, Canada
(the “Company”) and Jueane Thiessen, an individual and a related party (the
“Creditor”).

 

RECITALS

 

WHEREAS, from time to time, the Creditor has unpaid debt owed by the Company in
an aggregate amount of $36,072 (the “Accounts Payable”);

 

WHEREAS, the Company has an aggregate of $36,072 of indebtedness that it owes to
Creditor as a result of such Accounts Payable, and such amount is currently
outstanding on the books and records of the Company;

 

WHEREAS, the Company desires to satisfy $36,072 of the Company’s debt
outstanding under the Accounts Payable by issuing up to an aggregate of
7,214,400 shares of newly issued restricted common stock of the Company (the
“Shares”) to Creditor, and Creditor desires to receive the Shares in exchange
for, and in full satisfaction of, $36,072.00 of the Accounts Payable.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.Conversion of the Accounts Payable; Issuance of the Shares.

 

a.At the Closing (as defined in Section 2 hereof) and subject to the terms and
conditions of this Agreement, Creditor hereby agrees to convert $36,072.00 of
the outstanding balance owed to Creditor pursuant to the Accounts Payable into
the Shares at a conversion price of one-half of a cent ($0.005) per share (the
“Conversion Price”), and the Company hereby agrees to issue an aggregate of
7,214,400 shares of newly issued restricted common stock to Creditor (the
“Shares”).

 

b.By agreeing to convert $36,072.00 of the outstanding balance owed to Creditor
pursuant to the Accounts Payable into the Shares, Creditor acknowledges the
Company’s indebtedness to Creditor under the Accounts Payable will be cancelled
and terminated in all respects and for all purposes, and Creditor will be deemed
to have released all claims held by Creditor with respect to the Accounts
Payable.

 

c.Full Satisfaction. Creditor acknowledges that it is accepting the Shares in
full satisfaction of $36,072.00 of the outstanding balance owed to Creditor
under the Accounts Payable, which is being converted into the Shares, and
Creditor will no longer have any rights related to the Accounts Payable at such
time as the Shares are issued to Creditor.

 

2.Closing; Delivery of Shares.

 

a.Closing. The closing of the conversion of the Company’s debt outstanding under
the Accounts Payable and the issuance of the Shares shall occur as soon as
practicable after the execution of this Agreement, but in no event no later than
ten (10) business days from the execution of this Agreement, at the offices of
Portlogic Systems Inc, 2 Toronto Street, Suite 209, Toronto, Ontario, M5C 2B5,
Canada, or such other place, date and time as set forth in this Agreement or as
the parties hereto may otherwise agree (the “Closing”).

 





 

 

b.Delivery. At the Closing, the Company shall use its best efforts to cause the
transfer agent to deliver to Creditor, by courier or FedEx, stock certificate,
or certificates, registered in the name of Creditor and representing the
outstanding balance of the Accounts Payable divided by the Conversion Price.

 

3.Representations and Warranties of Creditor. Creditor represents and warrants
to the Company that:

 

a.Purchase Entirely for Own Account. Creditor is acquiring the Shares for
Creditor’s own account for investment purposes only, not as nominee or agent,
and not with a view to, or for sale in connection with, a distribution of the
Shares within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), and Creditor has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice; however, Creditor has a right at all times to
sell or otherwise dispose of all or any part of such Shares in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by Creditor to hold Shares for any period of
time. Creditor is not a broker-dealer registered with the Securities and
Exchange Commission under the Securities Exchange Act of 1934 or an entity
engaged in a business that would require it to be so registered.

 

b.Accredited Investor.  Creditor is an accredited investor as defined in Rule
501(a) of Regulation D, as amended, under the Securities Act.

 

c.Creditor’s Qualifications. By reason of such Creditor’s business or financial
experience, Creditor is capable of evaluating the merits and risks of this
investment, has the ability to protect its own interests in this transaction,
and is financially capable of bearing a total loss of the investment.

 

d.Understanding of Risks. Creditor is aware of the highly speculative nature of
the investment in the Shares and the financial hazards involved in such
investment.

 

e.Disclosure of Information.  Creditor has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the conversion and issuance of the Shares.

 

f.Restricted Securities.  Creditor understands and acknowledges that:

 

i.the Shares are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances;

 

ii.the Shares have not been registered under the Securities Act or any state
securities laws and are being offered and sold in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws, and the Company is relying upon the truth and accuracy of, and
Creditor’s compliance with, the representations, warranties, covenants,
agreements, acknowledgments and understandings of Creditor contained in this
Agreement in order to determine the availability of such exemptions and the
eligibility of Creditor to acquire the Shares;

 



2

 

 

iii.the Shares must be held indefinitely unless a subsequent disposition thereof
is registered under the Securities Act or is exempt from such registration;

 

iv.the Shares will bear a legend substantially in the form set forth in Section
3(g) herein; and

 

v.the Company will make a notation on its transfer books to such effect.

 

g.Legends.  It is understood that certificates evidencing the Shares may bear
the following or any similar legend:

 

i.“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED
UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT AND SUCH REGISTRATION STATEMENT REMAINS EFFECTIVE, (II) SUCH
SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) IF REQUESTED BY THE
COMPANY, THE COMPANY HAS RECEIVED AN OPINION OF COMPANY COUNSEL, STATING THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES
ACT.”    ii.If required by the authorities of any state in connection with the
issuance of the Shares, the legend required by such state authority.

 

h.Restrictions on Transfer. Creditor understands that it may not transfer any
Shares unless such Shares are registered under the Securities Act or applicable
state securities laws, or unless exemptions from such registration and
qualification requirements are available.

 

i.No Registration Rights. Creditor further understands that there are no
registration rights associated with the Shares being acquired pursuant to this
Agreement.

 

j.No General Solicitation.  Creditor did not learn of the investment in the
Shares as a result of any general solicitation or general advertising.

 

k.Investment Decision. Creditor understands that nothing in the Agreement or any
other materials presented to Creditor in connection with the purchase and sale
of the Shares constitutes legal, tax or investment advice. Creditor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

 



3

 

 

4.Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to Creditor:

 

a.Authority. The Company has the power and authority to enter into and perform
its obligations under this Agreement and to issue the Shares to Creditor. The
Company is an entity duly incorporated or otherwise organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
execution and delivery of this Agreement by the Company, and the consummation by
the Company of the transactions contemplated hereby, have been duly authorized
by all necessary action and no other proceeding on the part of the Company is
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby.

 

b.Valid Issuance of Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the terms and conditions of this Agreement, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
liens imposed by the Company. There are no subscriptions, warrants, rights of
first refusal or other restrictions on transfer relative to, or options
exercisable with respect to, the Shares. The Shares are not the subject of any
present or, to the Company’s knowledge, threatened suit, action, arbitration,
administrative or other proceeding, and the Company knows of no reasonable
grounds for the institution of any such proceedings.

 

c.Representation by Counsel. The Company has been represented by its own
counsel, accountant and tax specialist in connection with the issuance of the
Shares and entering into this Agreement and acknowledges that the Company is not
relying on any securities, tax, accounting or other advice from Creditor or its
counsel or advisors.

 

d.Consent. No consent, approval, authorization or order of any court or
governmental authority or third-party is required in connection with the
execution, delivery or performance of this Agreement by the parties.

 

5.Compliance with Laws and Regulations. The sale and issuance of the Shares will
be subject to and conditioned upon compliance by the Company and Creditor with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s common stock may be listed or quoted at the time of such issuance or
transfer.

 

6.Fees, Expenses.  Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company), stamp taxes and other taxes and
duties levied in connection with the delivery of any Shares to Creditor.

 



4

 

 

7.General Provisions.

 

a.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to any
other choice or conflict of law provision that would cause the application of
the laws of any other jurisdiction other than the State of Nevada.

 

b.Termination. The parties may not, except for a material breach or failure of a
condition or requirement, terminate this Agreement.

 

c.Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties.

 

d.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. A facsimile or PDF copy of this Agreement
shall be deemed an original.

 

e.Headings.  The headings used in this Agreement are for convenience of
reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.

 

f.Modifications and Waivers. No change, modification or waiver of any provision
of this Agreement shall be valid or binding unless it is in writing, dated
subsequent to the execution date of this Agreement, and signed by all parties.
No waiver of any breach, term, condition or remedy of this Agreement by any
party shall constitute a subsequent waiver of any other breach, term, condition
or remedy.  All remedies, either under this Agreement, by law, or otherwise
afforded the parties shall be cumulative and not alternative.

 

g.Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

h.Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.

 

i.Further Assurances.  From and after the date of this Agreement, upon the
request of any party, the parties shall execute and deliver such instruments,
documents or other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement.

 

j.No Oral Representations.  No oral or written representations have been made
other than or in addition to those stated in this Agreement as of the date of
Closing. The parties are not relying on any oral statements made by any other
party, their representatives or affiliates regarding this Agreement.

 



5

 

 

k.Notices.  All notices or other communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly received:

 

i.if given by facsimile or electronic version, when transmitted and the
appropriate telephonic or electronic confirmation received if transmitted on a
business day and during normal business hours of the recipient, and otherwise on
the next business day following transmission;

 

ii.if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails; and

 

iii.if given by courier or other means, when received or personally delivered,
and, in any such case, addressed as indicated herein, or to such other addresses
as may be specified by any such party to the other party pursuant to notice
given by such party in accordance with the provisions of this Section.

 

l.Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial or
other Arbitration Rules including the Optional Rules for Emergency Measures of
Protection, and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.

 

[Signature Page to Follow]

 



6

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

PORTLOGIC SYSTEMS INC.

 

By: /s/ Jueane Thiessen   Name: Jueane Thiessen   Title: CEO  

 

The Creditor:

Jueane Thiessen

 

By: /s/ Jueane Thiessen   Name: Jueane Thiessen  

 

Address for Delivery of Certificate:

c/o Portlogic Systems Inc.

2 Toronto Street, Suite 209,

Toronto, Ontario, M5C 2B5

 

Email: jueane@portlogicsystems.com

 

Accounts Payable:

$36,072.00

Conversion Price:

$0.005

 

Shares:

7,214,400

 

Tax Identification Number:

N/A

 

 

7

 

